DETAILED ACTION
	Claims 1, 3-16, 18-19, 21-31 and 41-42 are under current consideration.
	The elected species are: MazF/MazE; antibody; CD24 and SV40 identical promoters.
	Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn; the rejection of claim 22 under 112, para. 2 has been withdrawn in view of the claim amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-16, 18-19, 21-31 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Arber (US20180161358-cited), Inouye (US20100196951-previously cited by form 892), Ha et al. (Acta Pharmceutica Sinica B, 2016-previously cited by form 892); Lu (US20190015333-previously cited by form 892), EMBL: ACK77584.1 (instant SEQ ID NO: 58) and Pallegar et al. (Front. Cell Dev. Biol., 2015-previously cited by form 892).
Note that the rejected claims above has been modified to address the claim cancelation(s) or typographical error(s).
The claims are directed to (in part): an exosome comprising a nucleic acid encoding a toxin and a nucleic acid sequence encoding an anti-toxin and wherein said exosome comprises a targeting moiety for delivery of the particle into a cancer cell; see claim 1. 
Arber (20180161358) teaches nucleic acid constructs and systems for treating cancer which comprise (i) a first nucleic acid construct encoding a toxin operatively linked to a first promoter and at least one cancer-associated signaling responsive enhancer element; and (ii) a second nucleic acid construct encoding an anti-toxin operatively linked to a second promoter; see abstract and title as well as claims 1 and 3. See para. 37 which teaches that the TA system comprises a MazEF system; see claims 5, 24 and 25. See Figure 11A which demonstrates that the first and second nucleic acid comprise the same promoter, SV40mp, as well as the RAS and p53 responsive elements; see claims 4, 21, 26 and 27. See para. 112 which describes the Ras as K-
Arber does not explicitly express an exosome comprising said TA system wherein the particle comprises a targeting moiety for the delivery of the particle into a cancer cell and the targeting moiety is an antibody which binds tumor marker CD24 (claims 1, 7, 13 and 14); wherein said anti-toxin is translationally fused to a destabilization sequence (claim 6); wherein the antibody is fused to VSV-G set at its C-terminal region and is set forth by SEQ ID NO: 58 (optimized nucleic acid thereof is set forth by SEQ ID NO: 57) (claims 8-12); wherein the particle has a diameter of about 30-120 nm, the particle is in a cell-free sample in which the majority of protein is comprised in cell-free particles comprising a plurality of said cell-free particles (claim 16); wherein the particle is an exosome, derived from a stem cell or healthy cell wherein the cell is a human cell (claims 17-19); and, wherein the particle further comprises an anticancer agent which is encapsulated in said particle (claims 41-42).

Ha reviews the use of exosomes as therapeutic carriers; see whole document. The author teaches that exosomes are range in sizes between 40-100 nm; see Figure 1, p. 288 and instant claims 15 and 17. The author teaches that the encapsulation of drugs, including anti-cancer drugs, into exosomes have been studied; see p. 291-293 and instant claims 41 and 42. Ha teaches that the exosomes are non-immunogenic in nature due to similar composition as body’s own cells and can be made from almost any cell; see abstract and p. 290, col. 2; see instant claims 18 and 19.
Lu is cited for teaching inserting VSVG into exosomal membrane; see abstract. See para. 39 for teaching that by fusing targeting molecules to VSVG, one could maximize interactions of the exosome with surface antigens on the plasma membrane of a target cell and such approach could be used for targeted therapy of tumors by fusing an engineered antibody. Note that ACK77584.1 is cited for providing the sequence set forth by SEQ ID NO: 58 of claim 10.
Pallegar is cited for teaching that CD24 is a known biomarker for cancer cells; see whole document.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a destabilizing sequence in the constructs described by Arber. One would have been motivated to do so because Inoyue teaches that such sequence can be used for purification of protein in the TA system.

It would have been obvious for one of ordinary skill in the art at the time of the invention to target an exosome to a cancer cell using an antibody with specific affinity for CD24 fused to a VSVG anchoring protein for cancer cell targeting. It would have been obvious to do so for the gain of delivering an exosome comprising the TA system described by Arber as well as other anti-cancer drugs.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the use of a TA system for killing cancer cells, targeting exosomes, use of cancer markers such as CD24, etc.
 	It is noted here that claims 8 and 11-12 provide limitations (such as the optimized nucleic acid sequence for VSVG) which would be used in the preparation of the cell-free particle that is being examined. 
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 7/5/2021 have been fully considered but they are not persuasive. Applicant contends that Arber does not teach a cell-free particle such as an .
In response, it is noted here that Arber teaches using a liposome in para. 205. However, the rejection is based upon the combined teachings of the prior art, including Lu and Ha.
Applicant argues that Lu does not teach or suggest an exosome which encapsulates a nucleic acid with a therapeutic property. 
In response, Lu teaches the delivery of bioactive cargo using engineered exosomes; see para. 4. Lu defines bioactive cargo as proteins, nucleic acids and lipids; see para. 14. 
Applicant argues that Ha teaches away from using chemical transfection for inserting siRNA and is silent with respect to transfection of any DNA construct. 
In response, the argument is not clear for the claims are directed to a product and not a method of incorporating a nucleic acid into an exosome. Lu teaches that exosomes may comprise nucleic acids as bioactive cargo. Further, Ha teaches that exosomes have the natural ability to carry nucleic acids, both RNA and DNA; see p. 293, col. 1 and Conclusions, p. 294, col. 2.
The Office maintains that there would have been a reasonable expectation of success in preparing an exosome comprising DNA using known methods of electroporation. Further, the Office maintains that one would have been motivated to do so for the advantage of targeting specific cells and delivering bioactive cargo.
The rejection is maintained for reasons of record.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648